NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               KENNETH RAY KENT,
                    Petitioner

                           v.

        DEPARTMENT OF THE AIR FORCE,
                   Respondent
             ______________________

                      2016-1594
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-0752-10-0652-C-2.
                ______________________

             Decided: September 15, 2016
               ______________________

   KENNETH RAY KENT, Denver, CO, pro se.

    SOSUN BAE, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for respondent. Also represented by BENJAMIN C.
MIZER, ROBERT E. KIRSCHMAN, JR., FRANKLIN E. WHITE,
JR.
                 ______________________

Before PROST, Chief Judge, DYK and STOLL, Circuit Judg-
                           es.
2                                        KENT   v. AIR FORCE



PER CURIAM.
    Kenneth Kent petitions for review of the final decision
of the Merit Systems Protection Board (“Board”) denying
his petition for enforcement of a settlement agreement.
For the reasons discussed below, we affirm.
                       BACKGROUND
    On January 10, 2012, Mr. Kent entered into a settle-
ment agreement (“the removal settlement agreement”)
with the Department of the Air Force (“Air Force”), which
resolved an appeal from the Air Force’s decision to remove
Mr. Kent from his position as a Voucher Examiner at
Dobbins Air Reserve Base in Fair Oaks, Georgia. The
agreement provided, in relevant part, that the Air Force
would “rescind [Mr. Kent’s] removal” and “allow [him] to
resign with a clear record.” J.A. 20. As part of this, the
Air Force agreed that “[t]he remarks section of the SF-50
implementing [Mr. Kent’s] resignation will reflect [Mr.
Kent’s] reason for resigning as follows ‘Working environ-
ment was untenable to continued employment.’” J.A. 21.
The agreement also provided that it “constitutes the
complete understanding between [Mr. Kent] and the
Agency. No other promises or agreements will be binding
unless signed by both parties.” J.A. 22.
    On January 10, 2014, Mr. Kent filed a petition to en-
force the removal settlement agreement, alleging that the
Air Force had failed to comply with its terms because a
reference to his removal still remained in his electronic
personnel folder (“eOPF”). Kent v. Dep’t of the Air Force,
AT-0752-10-0652-C-1. He settled this action on July 7,
2014. In a second settlement agreement governing this
enforcement action (“the compliance settlement agree-
ment”), Mr. Kent agreed that he “forever waives the right
to submit, proffer, or assert any and all other claims he
may have against the Department of the Air Force, or any
employee thereof, arising in any manner from or related
KENT   v. AIR FORCE                                      3



in any manner to his employment at Dobbins Air Reserve
Base.” J.A. 26.
    On August 13, 2015, Mr. Kent filed a second petition
to enforce the removal settlement agreement, alleging
that the Air Force was still not in compliance with its
terms because it had failed to remove references to two
previous suspensions from his eOPF. On November 15,
2015, the Board issued an initial decision denying Mr.
Kent’s petition because, in its view, the removal settle-
ment agreement did not require the Air Force to remove
all negative references (such as suspensions) from Mr.
Kent’s employment record. Instead, it reasoned, the
removal settlement agreement only required that the Air
Force rescind Mr. Kent’s removal, allow him to resign,
and replace his SF-50 form. The Board also noted that
the compliance settlement agreement was intended to
resolve all outstanding compliance issues, and Mr. Kent
had not alleged that the Air Force had failed to conform to
this agreement. The Board’s initial decision became final
on December 15, 2015.
    Mr. Kent timely appealed to this court. We have ju-
risdiction pursuant to 28 U.S.C. § 1295(a)(9).
                       DISCUSSION
     Our review of the Board’s decision is limited by stat-
ute. We must affirm the Board’s decision unless it is “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.” 5
U.S.C. § 7703(c).
    Interpretation of a settlement agreement (a contract)
is a question of law which we review de novo. Harris v.
Dep’t of Veterans Affairs, 142 F.3d 1463, 1467 (Fed. Cir.
1998). The first step in contract interpretation is to
determine “whether the written understanding is clearly
4                                          KENT   v. AIR FORCE



stated and was clearly understood by the parties.” King v.
Dep’t of the Navy, 130 F.3d 1031, 1033 (Fed. Cir. 1997). If
it is, we enforce the contract according to its terms.
Pagan v. Dep’t of Veterans Affairs, 170 F.3d 1368, 1371
(Fed. Cir. 1999). If any ambiguity exists, we interpret the
contract to reflect the intent of the parties at the time the
agreement was made. Id.
     Mr. Kent contends that the Air Force’s failure to re-
move the references to his two suspensions does not
comply with the removal settlement agreement because it
required the Air Force to “rescind [Mr. Kent’s] removal”
and allow him “to resign with a clear record.” Informal Br
Attach. 2. The paragraph of the settlement agreement
from which Mr. Kent draws these inferences recites in
full:
    The agency agrees to rescind Appellant’s removal
    from his position as a Voucher Examiner, GS-
    0540-05, Individual Mobilization Augmentee
    (IMA) Travel Pay Office, Dobbins Air Reserve
    Base, Georgia on 5 April 2010, and allow the Ap-
    pellant to resign with a clear record from his posi-
    tion as a Voucher Examiner, GS-0540-05,
    Individual Mobilization Augmentee (IMA) Travel
    Pay Office, Dobbins Air Reserve Base. The Appel-
    lant agrees that by signing this Agreement he is
    resigning his employment with the agency effec-
    tive 5 April 2010. The remarks section of the SF-
    50 implementing the appellant’s resignation will
    reflect the appellant’s reason for resigning as fol-
    lows “Working environment was untenable to con-
    tinued employment.” The parties acknowledge
    that the Appellant’s reasons for resigning are his
    personal reasons and do not necessarily reflect the
    Agency’s agreement with such reasons.
    Although Mr. Kent has identified the relevant portion
of the contract, we draw a different conclusion. In our
KENT   v. AIR FORCE                                       5



view, this clause read in context makes clear that “resign
with a clear record” only promises Mr. Kent a clear record
with regard to his resignation. This phrase is contained
in a paragraph discussing Mr. Kent’s resignation that
begins and ends with this topic. The first sentence dis-
cusses how Mr. Kent will be allowed to resign. The fol-
lowing sentences describe the mechanics of how the
resignation will be carried out. The last sentence clarifies
his reasons for resignation. The entirety of the paragraph
is devoted to the singular event of Mr. Kent’s resignation.
It does not discuss his employment more generally. As
such, “clear record” must be confined to the context in
which it is discussed: the record of Mr. Kent’s resignation.
It imposes no obligation on the Air Force to expunge other
portions of Mr. Kent’s employment record.
    The removal settlement agreement states that it “con-
stitutes the complete understanding between the Appel-
lant and the Agency,” J.A. 22, and no other portion of the
agreement mentions any obligation with respect to Mr.
Kent’s records.     Accordingly, the removal settlement
agreement did not require the Air Force to remove the
references to Mr. Kent’s earlier suspensions, and the Air
Force’s failure to do so does not render it non-compliant.
Cf. Warren v. Dep’t of the Navy, No. SF-531D-92-0239-B-1,
1996 WL 389315 (M.S.P.B. June 19, 1996) (settlement
agreement that did not “mention anything about expung-
ing documents relating to the suspension” did not require
the Navy to do so).
   We have carefully considered the remainder of Mr.
Kent’s arguments and have determined that they lack
merit. 1 We also need not consider whether the compli-


   1    In addition, Mr. Kent has recently filed a motion
to supplement the record with certain documents he
believes are relevant to our decision, including an email
between Air Force officials regarding the clearing of his
6                                        KENT   v. AIR FORCE



ance settlement agreement forecloses Mr. Kent’s current
petition. For the foregoing reasons, we affirm the Board’s
decision and deny Mr. Kent’s petition for enforcement.
                      AFFIRMED
                          COSTS
    Each party shall bear their own costs.




record, a responsive brief submitted by the Air Force
during proceedings relating to the removal settlement
agreement, and excerpts of literature published by the
Board. We grant Mr. Kent’s motion and have also consid-
ered these submissions. They do not alter the result.